DETAILED ACTION
Response to Amendment
	This is in response to the amendments/arguments filed on 3/29/21. Claims 1 – 20 are pending in the current application. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by the video game “The Division” (released 3/16). 
Regarding claims 1, 10 – 17, The Division discloses a method for connecting game plays between different players playing a video game, (1:49:07 of NPL), determining that a first character has accomplished a mission within a region of a virtual environment of the video game, wherein the first character is controlled by a first player playing the video game in a first game play, (2:06:35 of NPL), opening access by the first character to a regional inter-game communication medium in response to accomplishing the task, (2:06:42 of NPL), generating first data in the first game play and cross-pollinating the first data using the regional inter-game communication medium across a plurality of (1:49:07 – 2:06:42 of NPL). 
Regarding claim 2, The Division discloses wherein the regional inter-game communication medium provides for cross- pollination of data across a plurality of virtual environments of the plurality of asynchronous game plays, wherein each of the plurality of players has accomplished the mission and the plurality of players is generated from a predefined group of players, wherein the data that is cross-pollinated is generated in one of the plurality of asynchronous game plays, (1:49:07 – 2:06:42 of NPL). 
Regarding claim 3, The Division discloses wherein the first data includes at least one of information, or a sign, or a like, or an event, or a cataclysmic event, or an action, or an object, or an asset, (2:06:48 of NPL “Level 7 reached”). 
	Regarding claim 5, The Division discloses terminating a life of the first character in the first game play; returning the first character to a previous point in the first game play before the generation of the crater based on a first selection of the first player; and rebirthing the first character at the edge of the crater in the virtual environment of the first game play based on a second selection of the first player, (1:51:08 of NPL), wherein it is known for the The Division to have a respawn zone. 
	Regarding claims 6, 7, and 19, The Division discloses generating a sign in the first game play, wherein the first data is the sign which includes information generated by the first player; placing the sign at a first point in the virtual environment of the first game play, wherein the first point is defined by the first player; and cross-pollinating the sign using the regional inter-game communication medium by placing the sign at similar points as the first point in the plurality of virtual environments of the plurality of asynchronous game plays, (1:49:07 – 2:06:42 of NPL).
	Regarding claims 8, 9, and 20, The Division discloses determining that the first character has collected one or more building materials that are required for building an asset; and building the asset using the one or more building materials, dropping the asset at a first point in the virtual environment of (2:20:00 of NPL). 
	Allowable Subject Matter
Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Response to Arguments
Applicant's arguments filed on 3/29/21 have been fully considered but they are not persuasive. Regarding claims 1 – 20, Applicants argue that “the prior art reference to "The Division" does not qualify as a reference that is "described in a printed publication," as provided in 35 U.S.C. § 102(a). In particular, Applicant has unsuccessfully located the uniform resource locator (URL) listed for the prior art reference to "The Division"”. The Examiner respectfully disagrees. The video game, “The Division” was released worldwide March 2016. While the Examiner understands that NPL link used in the previous rejection was somehow broken, however, a broken NPL link does not mean that “The Division” was not publicly accessible, also, a new link has been provided here in the current office action disclosing the claimed limitations. The Examiner strongly encourages the Applicants to contact the Examiner in order to further prosecution. Thus, the Examiner maintains that the cited art reference anticipates the present invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715